 



Exhibit 10.6

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 27, 2004 by and between GAINSCO, INC., a Texas corporation (“GNAC”), and
James R. Reis (“Executive”). Certain capitalized terms used in this Agreement
are defined in Section 9 hereof.

RECITAL

     WHEREAS, Executive is to be employed as Executive Vice President of GNAC;

     WHEREAS, GNAC and Executive wish to document the terms of the employment of
Executive in such capacity; and

     WHEREAS, Executive has represented to GNAC, and GNAC has relied on
Executive’s representation, that the execution of this Agreement by Executive,
and the provision of services by Executive to GNAC as contemplated in this
Agreement, will not conflict with, or cause Executive or any other Person to be
in breach of, (i) any other contract to which Executive is a party or (ii) any
duty which Executive may owe to any other Person.

AGREEMENT

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

     1.     Duties. During the term of this Agreement as set forth in Section 2,
Executive agrees to be employed by and to serve GNAC as Executive Vice
President, and GNAC agrees to employ and retain Executive in such capacity
subject to the provisions of this Agreement. Executive shall (a) report to the
Chairman of the Board; (b) be the chief risk management officer of GNAC; and
(c) have such duties and responsibilities as are customarily assigned to
individuals serving in such positions, and such other duties consistent with
Executive’s titles and positions as the Board shall from time to time lawfully
direct. Executive shall at all times act in a manner consistent with, and
otherwise comply with, any and all codes of business conduct and ethics of GNAC
and all insider trading policies of GNAC, as the same may be adopted or amended
from time to time. Executive shall devote his full time and his best efforts to
the performance of his obligations under this Agreement, but shall not be
required to follow any formal schedule of duties or assignments.

     2.     Term. The initial term of employment of Executive hereunder (the
"Term”) shall commence as of the date (the “Effective Date”) which is the later
of the date of GNAC Shareholder Approval hereof or the consummation of the
acquisition of Common Stock by Executive contemplated in the Investment
Agreement and shall continue for thirty-six months from the Effective Date,
unless earlier terminated pursuant to the provisions of Section 4 of this
Agreement. Additionally, the initial term of employment shall be automatically
extended for additional one year periods on each anniversary of the Effective
Date during the initial term

 



--------------------------------------------------------------------------------



 



unless (i) either party delivers written notice to the other party not less than
90 days prior to the applicable anniversary date or (ii) earlier terminated
pursuant to the provisions of Section 4 of this Agreement.

     3.     Salary, Bonuses and Benefits.

          3.1    Base Salary. As payment for the services to be rendered by
Executive as provided in Section 1 and subject to the terms and conditions of
Section 4, GNAC agrees to pay to Executive during the Term a base salary (the
“Base Salary”) at the initial rate of $200,000 per annum. The Compensation
Committee may review Executive’s Base Salary annually during the period of his
employment hereunder and, in its sole discretion, may increase such Base Salary
from time to time based upon such factors as it may at the time deem relevant,
including Executive’s performance, the financial condition of GNAC, and salaries
of executives in similar positions at other comparable companies in the
industry. The Base Salary shall be payable in accordance with the then-current
payroll policies of GNAC.

          3.2    Bonus. Executive shall receive a bonus in respect of each
completed calendar year during the Term (other than the calendar year in which
the Effective Date occurs) in an amount equal to two and one-half percent (2.5%)
of EBIT of GNAC for the applicable calendar year and payable no later than March
31 of the following calendar year. In respect of the calendar year in which the
Effective Date occurs, Executive shall receive a bonus equal to 2.5% of GNAC’s
EBIT for such calendar year Prorated for the partial year that commenced on the
Effective Date.

          3.3    Additional Benefits. During the Term, Executive shall be
entitled to the following additional benefits:

               3.3.1 Benefits and Vacation. Executive shall be entitled to
participate in such profit sharing, pension, retirement, deferred compensation,
savings, life, medical, dental, disability and other welfare benefit plans
maintained by GNAC in accordance with the terms thereof, as the same may be
amended and in effect from time to time, as are now generally available or later
made generally available to executive officers of GNAC and for which he
qualifies. A termination or expiration of this Agreement for any reason or for
no reason shall not affect any rights which Executive may have accrued at the
date of termination or expiration pursuant to any agreement, policy, plan,
program or arrangement of GNAC providing Executive benefits (including under any
stock option agreement or bonus plan or agreement which may exist), which rights
shall be governed by the terms thereof. Executive shall be entitled to four
(4) weeks paid vacation each calendar year (Prorated for partial years). Unless
approved in advance by the Board or the Compensation Committee, accrued vacation
not taken in any applicable period may be carried forward and used in the next
succeeding calendar year, but not in any subsequent period.

               3.3.2 Reimbursement for Expenses. GNAC shall reimburse Executive
for reasonable and properly documented out-of-pocket business or entertainment
expenses incurred by Executive in connection with his duties under this
Agreement. Any such expenses

-2-



--------------------------------------------------------------------------------



 



shall be submitted by Executive to GNAC on a periodic basis and will be paid in
accordance with standard GNAC policies and procedures.

     4.    Termination of Employment; Severance Compensation.

          4.1    Termination For Cause.

          (a) “Termination For Cause” shall mean the termination by GNAC of
Executive’s employment with GNAC as the result of (i) the failure of Executive
substantially to perform his duties hereunder; (ii) Executive’s engaging in
misconduct that has caused, or is reasonably expected to result in, material
injury to GNAC or any of its affiliates; (iii) Executive’s willful or reckless
violation of any material GNAC policy; (iv) Executive’s conviction of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony; or (v) the material breach by Executive of any of his obligations
hereunder or under any other written agreement or covenant with GNAC or any of
its affiliates; in each case after the receipt of written notice from GNAC
specifying the grounds for Termination For Cause and failure by Executive to
cure such breach within fifteen (15) days from receipt of such notice. Upon
receipt of the written notice from GNAC specifying the grounds for Termination
For Cause, the Board shall provide Executive an opportunity to be heard by the
Board within the fifteen (15) day cure period. In the event that the Board does
not rescind its written notice or Executive fails to cure the breach within the
fifteen (15) day cure period, the termination shall be effective as of the date
that GNAC notifies Executive of his termination following the expiration of the
fifteen (15) day cure period.

          (b)    Upon any Termination For Cause, Executive shall be paid the
Accrued Obligations within ten (10) business days following the effective date
of termination, but Executive shall not be paid any Severance Compensation or
any other amount other than the Accrued Obligations.

          4.2    Termination Other Than For Cause.

          (a)    “Termination Other Than For Cause” shall mean termination by
GNAC of Executive’s employment with GNAC for any reason other than
(i) Termination For Cause, (ii) Termination by Reason of Death,
(iii) Termination by Reason of Incapacity or (iv) expiration of the Term.
Termination Other Than For Cause may be effected by GNAC at any time by
providing Executive with written notice of such termination. The termination
shall be effective as of the date of the notice or such later date as may be
determined by GNAC.

          (b)    Upon any Termination Other Than For Cause, Executive shall be
paid (i) the amount of the Accrued Obligations within ten (10) business days
following the effective date of termination; (ii) subject to Section 5, the
Accrued Bonus, if any, at the same time at which other executives of GNAC
receive their annual bonus in respect of the calendar year in which termination
occurred; and (iii) subject to Section 5, the Severance Compensation.

-3-



--------------------------------------------------------------------------------



 



          4.3    Voluntary Termination.

          (a)    “Voluntary Termination” shall mean termination by Executive of
Executive’s employment with GNAC for any reason other than termination by reason
of Executive’s death.

          (b)    Upon a Voluntary Termination, Executive shall be paid the
amount of the Accrued Obligations within ten (10) business days following the
effective date of termination, but shall not be paid any Severance Compensation
or any other amount other than the Accrued Obligations.

          4.4    Termination by Reason of Incapacity.

          (a)    If, during the Term, Executive shall suffer a Permanent
Disability, GNAC may terminate Executive’s employment with GNAC effective on the
earliest date permitted under applicable law, if any, and such termination shall
be deemed “Termination by Reason of Incapacity”.

          (b)    Upon Termination by Reason of Incapacity, Executive shall be
paid (i) the amount of the Accrued Obligations within ten (10) business days
following the effective date of termination; (ii) subject to Section 5, the
Accrued Bonus, if any, at the same time at which other executives of GNAC
receive their annual bonus in respect of the calendar year in which termination
occurred; and (iii) subject to Section 5, an amount equal to the difference of
(A) the Severance Compensation less (B) any payment or payments received by
Executive during the twelve (12) month period from the time of termination under
any long-term disability plan in effect that provides benefits to Executive.

          4.5    Termination by Reason of Death. In the event of Executive’s
death during the Term, Executive’s employment with GNAC shall be deemed to have
terminated as of the date on which his death occurs, and the estate of Executive
shall be paid (i) the amount of the Accrued Obligations within ten (10) days
following the effective date of termination; (ii) subject to Section 5, the
Accrued Bonus, if any, at the same time at which other executives of GNAC
receive their annual bonus in respect of the calendar year in which termination
occurred; and (iii) subject to Section 5, an amount equal to the difference of
(A) the Severance Compensation less (B) any death benefit payment or payments to
be received by the beneficiaries in respect of any insurance policy insuring the
life of Executive and paid for by GNAC.

          4.6    Termination upon Expiration of Term. Upon the expiration of the
Term, Executive shall be paid (i) the amount of the Accrued Obligations within
ten (10) business days following the effective date of termination; and (ii)
subject to Section 5, the Accrued Bonus, if any, at the same time at which other
executives of GNAC receive their annual bonus in respect of the calendar year in
which expiration occurred. Upon the expiration of the Term, Executive shall not
be paid any Severance Compensation or any other amount except as explicitly set
forth in this Section 4.6.

-4-



--------------------------------------------------------------------------------



 



          4.7    Termination of Relationship with Affiliated Entities. Unless
agreed by GNAC (or a subsidiary thereof) and Executive in a separate written
agreement (other than corporate minutes, resolutions, charter documents, bylaws
and partnership agreements), upon the termination of Executive’s employment with
GNAC for any reason, Executive shall be deemed to have resigned as of such date
from any and all positions he may have with GNAC and any and all of GNAC’s
direct and indirect subsidiaries, and shall confirm such resignation by
tendering a written resignation letter.

     5.    Conditions to Payment of Severance Compensation; Sole Remedy.
Executive shall not be entitled to receive any Severance Compensation or payment
of Accrued Bonus to which he otherwise may be entitled pursuant to Sections 4.2,
4.4, 4.5 or 4.6 unless Executive shall have executed and delivered to GNAC a
release substantially in the form attached hereto as Exhibit “A” (the “Release”)
and all revocation and waiting periods applicable to such Release have expired;
provided, however, that if the Permanent Disability of Executive is such that
Executive does not have the capacity to execute the Release, the Release may be
executed and delivered on behalf of Executive by Executive’s guardian, custodian
or another Person having a power of attorney or other authority reasonably
acceptable to the Board to execute such Release; and provided, further, that in
the event of the death of Executive, the Release may be executed on behalf of
Executive’s estate by the executor thereof. In addition, in the event that
Executive breaches any of the restrictive covenants set forth in Section 6 at
any time, GNAC shall be entitled to discontinue any payments of Severance
Compensation pursuant to Sections 4.2, 4.4 or 4.5 and GNAC’s obligation to pay
any Accrued Bonus otherwise owed to Executive but that remains unpaid at that
time shall terminate. The Severance Compensation or Accrued Bonus to be paid to
Executive pursuant to Sections 4.2, 4.4, 4.5 or 4.6 shall represent the sole and
exclusive remedy of Executive in connection with the termination of his
employment or the expiration of the Term, as applicable, upon a Termination
Other Than for Cause, a Termination by Reason of Incapacity, a termination in
connection with Executive’s death or the expiration of the Term.

     6.     Protection of GNAC.

          6.1    Other Activities of Executive. The services of Executive to
GNAC are not deemed to be exclusive, and Executive shall be free to engage in
any other business or to render similar services to others. Executive may engage
independently or with others, for his or their own accounts and for the accounts
of others, in other business ventures and activities of every nature and
description; provided, that the such activities do not interfere in any material
respect with the performance of Executive’s obligations and duties to GNAC. GNAC
shall not have any rights or obligations by virtue of this Agreement in and to
such independent ventures and activities or the income or profits derived
therefrom. The foregoing notwithstanding, without the prior approval of the
Board in a specific case, Executive shall at all times adhere to the following:

          (a)    Executive shall not act, either as principal or agent, on the
opposite side of any transaction in which GNAC or any GNAC subsidiary is
involved (other than with respect to the transactions contemplated in the
Investment Agreement).

-5-



--------------------------------------------------------------------------------



 



          (b)    Executive shall at all times conduct all personal transactions
in such a manner as to avoid any actual or potential conflict of interest or
abuse of Executive’s position of trust and confidence in relation to GNAC.

          6.2    Nonsolicitation. Ancillary to the otherwise enforceable
agreements set forth in this Agreement, Executive agrees that, during the Term
and for a period of one (1) year subsequent to expiration of the Term or the
termination of Executive’s employment with GNAC, whether such termination occurs
at the insistence of Executive or GNAC for any reason, Executive shall not
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other employees of GNAC, nor shall Executive contact or communicate with any
other employees of GNAC for the purpose of inducing other employees to terminate
their employment with GNAC. For purposes of this covenant, “other employees of
GNAC” shall refer to employees who are still actively employed by, or doing
business with, GNAC or a subsidiary of GNAC at the time of the attempted
recruiting or hiring.

          6.3    Remedies. Due to the irreparable and continuing nature of the
injury which would result from a breach of the covenants described in
Sections 6.1 and 6.2, Executive agrees that GNAC may, in addition to any remedy
which GNAC may have at law or in equity, apply to any court of competent
jurisdiction for the entry of an immediate order to restrain or enjoin the
breach of this covenant and to otherwise specifically enforce the provisions of
the covenants set forth in Sections 6.1 and 6.2.

          6.4    Reformation and Severance. If a judicial determination is made
that any of the provisions of the above restriction constitutes an unreasonable
or otherwise unenforceable restriction against Executive, it shall be rendered
void only to the extent that such judicial determination finds such provisions
to be unreasonable or otherwise unenforceable. In this regard, the parties
hereby agree that any judicial authority construing this Agreement shall be
empowered to sever any portion of the prohibited business activity from the
coverage of this restriction and to apply the restriction to the remaining
portion of the business activities not so severed by such judicial authority.
Moreover, notwithstanding the fact that any provisions of this restriction are
determined by a court not to be specifically enforceable through injunctive
relief, GNAC shall nevertheless be entitled to seek to recover monetary damages
as a result of the breach of any provision which is not reformed by a court. The
time period during which the restrictions shall apply shall be tolled and
suspended as to Executive for a period equal to the aggregate quantity of time
during which Executive violates such prohibitions in any respect.

          6.5    Confidential Information and Trade Secrets. Executive
recognizes and acknowledges that the Confidential Information constitutes
valuable, special and unique assets of GNAC and its affiliates. Except as
required to perform Executive’s duties as an Executive of GNAC, Executive will
not use or disclose any Confidential Information of GNAC until such time as its
ceases to be Confidential Information through no act of Executive in violation
of this Agreement or is required to be disclosed by any applicable law or by an
order of a court of competent jurisdiction. Upon the request of GNAC and, in any
event, upon the termination of this Agreement for any reason, Executive will
surrender to GNAC (i) all memoranda, notes, records, drawings, manuals or other
documents pertaining to GNAC’s business including all

-6-



--------------------------------------------------------------------------------



 



copies and/or reproductions thereof and (ii) all materials involving any
Confidential Information of GNAC.

     7.     Termination of Consulting Agreement. All rights and obligations of
General Agents Insurance Company of America, Inc., an Oklahoma insurance
corporation (“GAIC”), and First Western Capital, LLC, an Arizona limited
liability company (“Reis LLC”) of which Executive is the sole manager and
member, in and under the Consulting Agreement dated as of February 1, 2003 (the
“Consulting Agreement”) shall be terminated automatically as of the Effective
Date. As of the Effective Date, GAIC, on the one hand, and Reis LLC, on the
other hand, each shall release the other from any and all present and future
payment obligations, adjustments, executions, offsets, actions, causes of
action, suits, debts, sums of money, accounts, covenants, controversies,
promises, damages, judgments, claims, demands, liabilities or losses whatsoever,
all whether known or unknown, which any of them, and their respective successors
and assigns ever had, now have, or hereafter may have, whether grounded in law
or in equity, in contract or in tort, against the other, by reason of any matter
whatsoever arising out of the Consulting Agreement.

     8.    Miscellaneous.

                    8.1    Waiver. The waiver of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of the same or other provision hereof.

                    8.2    Entire Agreement; Modifications. Except as otherwise
provided herein, this Agreement represents the sole, entire, and complete
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral, with respect to the subject matter
hereof, including without limitation any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Executive from GNAC. All modifications to the Agreement
must be in writing and signed by both Executive and GNAC.

                    8.3    Notices. All notices and other communications under
this Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three business days after mailing or one business
day after transmission of a facsimile (with confirmation of receipt) to the
respective Persons named below:

         

  If to GNAC:   GAINSCO, INC.

      1445 Ross Avenue, Suite 5300

      Dallas, Texas 75202

      Fax: (214) 647-0430

      Attn: President

-7-



--------------------------------------------------------------------------------



 



         

  With a copy to   Jackson Walker L.L.P.

      901 Main Street, Suite 6000

      Dallas, Texas 75202

      Fax: (214) 953-5822

      Attn: Byron F. Egan
 
       

  If to Executive:   5311 Nakoma Drive

      Dallas, TX 75209
 
       

  With a copy to   John S. Daniels

      6440 North Central Expressway, Suite 503

      Dallas, Texas 75206

      Fax: (214) 889-5196

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 8.3.

          8.4    Usage. In this Agreement, unless a clear contrary intention
appears: (a) the singular number includes the plural number and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (c) reference to any gender
includes each other gender or, in the case of an entity, the neuter; (d)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law means such law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any law means that provision
of such law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (f) “hereunder”, “hereof”, “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision thereof; (g) “including”
(and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; (h) “or” is used in the
inclusive sense of “and/or”; (i) with respect to the determination of any period
of time, “from” means “from and including” and “to” means “to but excluding”;
(j) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; (k) captions
in this Agreement are for convenience only and in no way define, limit or
describe the scope or intent of any provisions of this Agreement, nor in any way
affect any such provisions; and (l) all accounting terms not defined in this
Agreement shall have the respective meanings determined under GAAP.

          8.5    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas. Subject to
Section 6.3, any dispute arising out of or relating to this Agreement may be
brought in a court of competent jurisdiction located in Dallas, Texas, and both
of the parties to this Agreement irrevocably submit to the exclusive
jurisdiction of such courts in any such dispute, waives any objection it may now
or

-8-



--------------------------------------------------------------------------------



 



hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the dispute shall be heard and determined only in any such court, and
agrees not to bring any dispute arising out of or relating to this Agreement in
any other court. The parties agree that either or both of them may file a copy
of this paragraph with any court as written evidence of the knowing, voluntary
and bargained agreement among the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any dispute may be served on any
party anywhere in the world.

          8.6    Severability. Should any court of competent jurisdiction
determine that any provision of this Agreement is illegal or unenforceable to
any extent, such provision shall be enforced to the extent permissible and all
other provisions of this Agreement shall continue to be enforceable to the
extent possible.

          8.7    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

          8.8    Assignment. Neither this Agreement nor any duties or
obligations hereunder may be assigned by either party without the other party’s
prior written consent; provided, however, that GNAC may assign this Agreement to
either a wholly-owned subsidiary of GNAC (but no such assignment shall not
relieve GNAC of its obligations hereunder) or a Person acquiring substantially
all of GNAC’s assets.

          8.9    Withholding. All compensation and benefits payable to Executive
hereunder shall be reduced by all federal, state, local and other withholdings
and similar taxes and payments required by applicable law.

     9.    Definitions. As used in this Agreement, the following terms have the
following meanings:

     “Accrued Bonus” means, in respect of the calendar year in which termination
or expiration of the Term occurs, an amount equal to two and one-half percent
(2.5%) of the EBIT of GNAC for such full calendar year, Prorated for the partial
year and paid at the same time at which other executives of GNAC receive their
annual bonus in respect of the calendar year in which termination or expiration
of the Term occurred. In addition, if Executive is terminated after the end of a
calendar year (other than for Cause or Executive’s Voluntary Termination) and
Executive earned bonus compensation pursuant to Section 3.2 in respect of the
most recently completed calendar year, which bonus compensation has not been
paid to Executive at the time of termination, then “Accrued Bonus” also shall be
deemed to include such full bonus earned in respect of the most recently
completed calendar year.

     “Accrued Obligations” means all accrued but unpaid Base Salary, accrued but
unpaid vacation, sick leave, and similar pay (all determined in accordance with
GNAC’s policies then in effect), any appropriate business expenses incurred by
Executive in connection with his duties hereunder, and any accrued benefits
provided under employee benefit programs maintained by GNAC, including qualified
and nonqualified programs which shall be payable according to their terms.

-9-



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

     “Base Salary” has the meaning set forth in Section 3.1 of this Agreement.

     “Board” means the Board of Directors of GNAC.

     “Compensation Committee” means the Compensation Committee of the Board.

     “Confidential Information” means any data or information that is important,
competitively sensitive, and not generally known by the public or Persons
involved in the insurance industry, including GNAC’s business plan, strategies,
actuarial processes and data, training manuals, proprietary software, product
development plans, bidding and pricing procedures, market plans and strategies,
projections, internal performance statistics, financial data, confidential
personnel information concerning employees of GNAC, operational or
administrative plans, policy manuals, and terms and conditions of contracts and
agreements.

     “Consulting Agreement” has the meaning set forth in Section 7 of this
Agreement.

     “EBIT” means consolidated Income before Federal income taxes plus (i)
Interest expense and (ii) any bonuses accrued in respect of Executive (but not
any other officer or employee of GNAC or any of its subsidiaries), in each case
as determined on a consolidated basis and in accordance with GAAP. For purposes
of this Agreement, (i) dividends are not a deduction from Income before Federal
income taxes in the computation of EBIT, and (ii) bonuses accrued for directors,
officers and employees are expenses deducted in the computation of Income before
Federal income taxes.

     “Effective Date” has the meaning set forth in Section 2 of this Agreement.

     “Executive” has the meaning set forth in the introductory paragraph of this
Agreement.

     “GAAP” means generally accepted accounting principles for financial
reporting in the United States, consistently applied.

     “GNAC” has the meaning set forth in the introductory paragraph of this
Agreement.

     “GNAC Shareholder Approval” is used with the same meaning as such term is
defined in the Investment Agreement.

     “GSC” has the meaning set forth in Section 7 of this Agreement.

     “Investment Agreement” means the Stock Investment Agreement between GNAC
and Executive of even date herewith.

     “Permanent Disability” with respect to Executive means Executive is (i)
collecting long-term disability payments under a long-term disability plan
established for the benefit of GNAC’s employees or executives generally or a
reasonably similar plan or (ii) if, and only if, no such long-term disability
plan is in effect at the time of determination, an independent physician

-10-



--------------------------------------------------------------------------------



 



selected by GNAC and reasonably acceptable to Executive makes a written
determination that Executive is unable to perform his obligations under this
Agreement, despite his best efforts, by reason of any medically determinable
physical or mental impairment that is expected to result in death or that has
lasted or is expected to last for a continuing period of not less than 12
months. The determination of any selected independent physician is final and
binding on the parties and shall be made after taking into account such
competent medical evidence as shall be presented to the independent physician by
Executive or GNAC or by any physician or group of physicians or other competent
medical experts employed by Executive or GNAC to advise such independent
physician.

     “Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

     “Prorated” means, with respect to any number, the product of the number
multiplied by a fraction, the numerator of which is the number of days worked by
such Executive during the applicable calendar year and the denominator of which
is 365.

     “Release” has the meaning set forth in Section 5 of this Agreement.

     “Severance Compensation” means an amount to be paid in semi-monthly
installments for a period of twelve (12) months following the date of
termination, which amount shall be equal to the sum of (i) the amount of the
bonus paid or owed to Executive pursuant to Section 3.2 in respect of the most
recently completed calendar year at the time of termination, plus (ii) an amount
equal to Executive’s annual Base Salary (at the highest rate in effect for the
six month period immediately prior to the time of termination). Severance
Compensation shall constitute severance and not a continuation of the payment of
the Base Salary.

     “Term” has the meaning set forth in Section 2 of this Agreement.

     “Termination by Reason of Incapacity” has the meaning set forth in Section
4.4(a) of this Agreement.

     “Termination For Cause” has the meaning set forth in Section 4.1(a) of this
Agreement.

     “Termination Other Than For Cause” has the meaning set forth in Section
4.2(a) of this Agreement.

     “Voluntary Termination” has the meaning set forth in Section 4.3(a) of this
Agreement.

[Remainder of page intentionally left blank.]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            GAINSCO, INC.
      By:   /s/ Glenn W. Anderson         Glenn W. Anderson, its President and 
      Chief Executive Officer     

            EXECUTIVE
      /s/ James R. Reis       James R. Reis         

-12-



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
GENERAL RELEASE AGREEMENT

     THIS GENERAL RELEASE AGREEMENT (this “Agreement”) dated as of the          
          day of                    ,                     (the “Effective
Date”), is by and between James R. Reis (“Executive”) and GAINSCO, INC.
(“GNAC”). Certain capitalized terms used in this Agreement have the same meaning
as in the Employment Agreement dated August 27, 2004 between GNAC and Stallings
(the “Employment Agreement”).

     WHEREAS, Executive and GNAC desire to terminate their relationship on an
amicable basis;

     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     1.      Termination of Employment. The employment of Executive by GNAC is
hereby terminated effective as of the Effective Date. Executive hereby resigns
all positions and directorships he holds with GNAC and any and all of GNAC’s
subsidiaries.

     2.     Release. Executive hereby irrevocably and unconditionally releases
and forever discharges GNAC, its respective subsidiaries and other affiliates
and their respective agents, employees, representatives, officers, directors,
shareholders, trustees and attorneys, past and present, and the heirs,
successors and assigns of all of the foregoing (collectively, the “Released
Parties”) from any and all debts, liabilities, claims, demands, actions or
causes of action, suits, judgments or controversies of any kind whatsoever
(except as set forth below and except for workers’ compensation claims and
claims for vested benefits payable under employee benefit plans covering
Executive) (collectively, the “Claims”) against the Released Parties, that now
exist or that may arise in the future out of any matter, transaction or event
occurring prior to or on the Effective Date, including without limitation, any
claims of breach of contract or for retirement or severance or other termination
pay (except as set forth in Section 3 below), or claims of harassment or
discrimination (for example, on the basis of age, sex, race, handicap,
disability, religion, color or national origin) under any federal, state or
local law, rule or regulation, including, but not limited to the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq. Executive
further agrees not to file or bring any claim, suit, civil action, complaint,
arbitration or administrative action in any city, state or federal court or
agency or arbitration tribunal with respect to any Claim.

     3.      Severance Compensation or Accrued Bonus. In consideration of
Executive’s execution of this Agreement, Executive shall be entitled to receive
from GNAC Severance Compensation or Accrued Bonus under one of Sections 4.2,
4.4, 4.5 or 4.6 in the Employment Agreement. Executive acknowledges that no
other promise or agreements of any kind have been made to Executive or with
Executive by any person or entity whatsoever to cause Executive to sign this
Agreement. Executive further acknowledges and agrees that the Severance
Compensation or Accrued Bonus, together with any other payments or benefits that
may be due

A-1



--------------------------------------------------------------------------------



 



under the terms of the Employment Agreement, shall constitute full accord and
satisfaction of all obligations, including without limitation any and all
severance obligations, in connection with Executive’s employment. Executive
would not be entitled to receive the Severance Compensation or Accrued Bonus but
for Executive’s execution of this Agreement.

     4.      Disclaimer of Liability. Executive acknowledges that this Agreement
shall not in any way be construed as an admission by any of the Released Parties
of any wrongful or illegal act against Executive or any other person, and that
the Released Parties expressly disclaim any liability of any nature whatsoever
arising from or related to the subject of this Agreement.

     5.     COMPETENCY. EXECUTIVE ACKNOWLEDGES THE FOLLOWING:



a.   THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS
AGREEMENT AND THEIR LEGAL EFFECTS;   b.   THAT HE IS COMPETENT TO EXECUTE THIS
AGREEMENT;   c.   THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT
RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS
REPRESENTATIVES;   d.   THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF HIS CHOICE REGARDING THIS AGREEMENT;   e.   THAT
EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE THIS
AGREEMENT IS EXECUTED;   f.   THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS
AGREEMENT ONLY IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH THE EXECUTIVE WAS ALREADY ENTITLED;   g.   [THAT HE HAS BEEN PROVIDED THE
MATERIALS REGARDING THE CLASS, UNIT, OR GROUP OF INDIVIDUALS ELIGIBLE FOR THIS
COMPENSATION AND THE TIME LIMITS APPLICABLE TO SUCH PROGRAM;] [This clause to be
included if required by or advisable under applicable law.]   h.   [THAT HE HAS
BEEN PROVIDED THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE OR SELECTED
FOR THE PROGRAM AND THE AGES OF ALL INDIVIDUALS IN THE SAME JOB CLASSIFICATION
OR ORGANIZATIONAL UNIT WHO ARE NOT ELIGIBLE OR SELECTED FOR THE PROGRAM;] [This
clause to be included if required by or advisable under applicable law.]

A-2



--------------------------------------------------------------------------------



 



i.   THAT HE HAS HAD A PERIOD OF AT LEAST 21 DAYS [or 45 days, if required by or
advisable under applicable law] WITHIN WHICH TO CONSIDER THIS AGREEMENT;   j.  
THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT,
EXECUTIVE MAY REVOKE THIS AGREEMENT AND IT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER DATE AS
PROVIDED FOR HEREIN.

     6.     Parties in Interest. This Agreement is for the benefit of the
Released Parties and shall be binding upon Executive and his representatives and
heirs.

     7.     Governing Law. This Agreement and the rights and obligations of
Executive hereunder shall be governed by and construed and enforced in
accordance with the substantive laws of the State of Texas.

     8.      Amendment. This Agreement may not be clarified, modified, changed
or amended except in writing and signed by Executive and GNAC or a
successor-in-interest of GNAC.

     9.     Non-disparagement. Executive agrees that he will refrain from
speaking ill of or making any disparaging comment about GNAC or GNAC’s
management, other employees or contractors, following the termination of his
employment.

     10.    Enforcement of Laws. Nothing in this Agreement affects the rights
and responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission. However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws

     11.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision, and there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

[Intentionally left blank.]

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            GAINSCO, INC.
      By:      

            EXECUTIVE
        James R. Reis  

A-4